YUM! BRANDS LEADERSHIP RETIREMENT PLAN Plan Document for the 409A Program, Effective as of January 1, 2005 (with amendments through December 2009) YUM! Brands Leadership Retirement Plan Table of Contents Page ARTICLE I – FOREWORD 1 ARTICLE II – DEFINITIONS 2 2.01 ALLOCATION DATE: 2 2.02 AUTHORIZED LEAVE OF ABSENCE: 2 2.03 BASE COMPENSATION: 2 2.04 BENEFICIARY: 3 2.05 BONUS COMPENSATION: 3 2.06 BREAK IN SERVICE PAYMENT ELECTION: 3 2.07 CHANGE IN CONTROL: 4 2.08 CODE: 5 2.09 COMPANY: 5 2.10 DISABILITY: 5 2.11 DISABILITY BENEFITS: 6 2.12 DISABILITY LEAVE OF ABSENCE: 6 2.13 DISABILITY PAYMENT ELECTION: 6 2.14 EARNINGS CREDIT: 6 2.15 EARNINGS RATE: 6 2.16 EMPLOYER: 7 2.17 EMPLOYER CREDIT / EMPLOYER CREDIT PERCENTAGE: 7 2.18 ERISA: 7 2.19 EXECUTIVE / ELIGIBLE EXECUTIVE: 8 2.20 409A PROGRAM: 9 2.21 KEY EMPLOYEE: 9 2.22 LRP ACCOUNT: 11 2.23 LRP BENEFIT: 11 2.24 ONE-YEAR BREAK IN SERVICE: 11 2.25 PARTICIPANT: 11 2.26 PLAN: 12 2.27 PLAN ADMINISTRATOR: 12 2.28 PLAN YEAR: 12 2.29 PRE-409A PROGRAM: 12 2.30 RETIREMENT: 12 2.31 SECTION 409A: 12 2.32 SEPARATION FROM SERVICE: 12 2.33 SPOUSE: 13 2.34 TERMINATION DATE: 13 2.35 VALUATION DATE: 13 2.36 VESTING SCHEDULE: 13 2.37 VESTED LRP ACCOUNT: 13 2.38 UNITED STATES: 13 2.39 YEAR OF PARTICIPATION: 13 2.40 YEAR OF SERVICE: 14 2.41 YUM! ORGANIZATION: 14 i YUM! Brands Leadership Retirement Plan Table of Contents Page ARTICLE III – PARTICIPATION 15 3.01 ELIGIBILITY TO PARTICIPATE. 15 3.02 INCEPTION OF PARTICIPATION. 16 3.03 TERMINATION OF PARTICIPATION. 17 3.04 BREAK IN SERVICE. 17 3.05 AGREEMENTS NOT TO PARTICIPATE. 18 ARTICLE IV – ELECTIONS 19 4.01 BENEFICIARIES. 19 4.02 DEFERRAL OF PAYMENT WHILE RECEIVING DISABILITY BENEFITS. 19 4.03 BREAK IN SERVICE DEFERRAL OF PAYMENT. 20 ARTICLE V – PARTICIPANT LRP BENEFITS 23 5.01 CREDITS TO A PARTICIPANT’S LRP ACCOUNT. 23 5.02 VESTING SCHEDULE. 26 5.03 DISTRIBUTION OF A PARTICIPANT’S VESTED LRP ACCOUNT. 27 5.04 VALUATION. 29 5.05 FICA TAXES AND LRP ACCOUNT REDUCTION. 29 ARTICLE VI – PLAN ADMINISTRATION 31 6.01 PLAN ADMINISTRATOR. 31 6.02 POWERS OF THE PLAN ADMINISTRATOR. 31 6.03 COMPENSATION, INDEMNITY AND LIABILITY. 32 6.04 TAXES. 32 6.05 RECORDS AND REPORTS. 32 6.06 RULES AND PROCEDURES. 33 6.07 APPLICATIONS AND FORMS. 33 6.08 CONFORMANCE WITH SECTION 409A. 33 ARTICLE VII – CLAIMS PROCEDURES 34 7.01 CLAIMS FOR BENEFITS. 34 7.02 APPEALS. 34 7.03 SPECIAL CLAIMS PROCEDURES FOR DISABILITY DETERMINATIONS. 34 7.04 EXHAUSTION OF CLAIMS PROCEDURES. 35 7.05 LIMITATIONS ON ACTIONS. 36 ARTICLE VIII – AMENDMENT AND TERMINATION 38 8.01 AMENDMENT TO THE PLAN. 38 8.02 TERMINATION OF THE PLAN. 38 ARTICLE IX – MISCELLANEOUS 40 9.01 LIMITATION ON PARTICIPANT RIGHTS. 40 9.02 UNFUNDED OBLIGATION OF INDIVIDUAL EMPLOYER. 40 9.03 OTHER BENEFIT PLANS. 40 9.04 RECEIPT OR RELEASE. 40 9.05 GOVERNING LAW. 41 ii YUM! Brands Leadership Retirement Plan Table of Contents Page 9.06 ADOPTION OF PLAN BY RELATED EMPLOYERS. 41 9.07 RULES OF CONSTRUCTION. 41 9.08 SUCCESSORS AND ASSIGNS; NONALIENATION OF BENEFITS. 42 9.09 FACILITY OF PAYMENT. 42 ARTICLE X – SIGNATURE 43 APPENDIX 44 APPENDIX ARTICLE A – LRP BENEFITS FOR CERTAIN PARTICIPANTS 45 A.01 SCOPE. 45 A.02 ALLOCATION DATE FOR CLASS I APPENDIX PARTICIPANTS. 45 A.03 EMPLOYER CREDIT FOR CLASS I APPENDIX PARTICIPANTS. 46 A.04 SPECIAL INTERIM EARNINGS RATE FOR CLASS I APPENDIX PARTICIPANTS. 47 A.05 VESTING FOR CLASS I APPENDIX PARTICIPANTS. 48 A.06 EMPLOYER CREDIT PERCENTAGE FOR CLASS II APPENDIX PARTICIPANTS. 48 A.07 SPECIAL ADDITIONAL EMPLOYER CREDIT FOR SPECIFIED CLASS II APPENDIX PARTICIPANTS. 49 ARTICLE B – PARTICIPATION BY EXECUTIVES ON INTERNATIONAL ASSIGNMENTS 50 B.01 SCOPE. 50 B.02 ELIGIBLE COUNTRIES. 50 B.03 SPECIAL PROVISIONS FOR CERTAIN JULY 2 53 iii ARTICLE
